DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed October 07, 2022 has been entered. Claims 1-2, 4-6, 9-10, 12-14, 17-19 are pending in the application. Applicant’s amendments to the claims have overcome every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed September 18, 2022. Applicant’s AFCP 2.0 request was filed improperly in response to a Non-Final Office Action. Therefore, Applicant’s reply will be treated as a standard after Non-Final reply.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites “applying at least one of an antibiotic substance and an anti-microbial substance between a portion of said cushion and the patient's scalp to provide a sterile field about the site”. Since claim 17 recites “consisting the step of” and claim 18 is introducing an additional step, it is unclear if this is intended to be included in the claimed method or not. Claim 18 is being interpreted as if it were incorporated into claim 17.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sommerich (US 2004/0243064) in view of Khalaj (US 2015/0182728) and further in view of Bousquet (US 2002/0019610) and further in view of Dang (US 9289200).
Regarding claim 1, Sommerich discloses a catheter port (10, Fig 1) adapted to be selectively secured topically to a patient's scalp about a site at which a catheter is to be selectively inserted into, and removed from the patient's head (Para 0012;this device is capable of being secured to any percutaneous incision on the body for surgical access, which includes the head), said catheter port consisting of: an adhesive coating that is adapted to secure said catheter port to the patients scalp (Para 0017); an inner tube having an inner diameter, a first end and a free second end (See annotated Fig 2; the claim language does not prevent the inner tube from having a flange 18), said inner tube mounted at said first end of said inner tube to said first end of a member (16, Fig 2), said free second end of said inner tube is adapted to only extend into the patient's head at and below the scalp about the site for guiding movement of the catheter relative to the site and for reducing exposure of the catheter from the patient's scalp (See annotated Fig 2); an outer tube (12c, Fig 2) having an inner diameter, a proximal end, an intermediate portion and a distal end, said outer tube is configured to extend away from a second end of said member at said proximal end and said intermediate portion is configured to extend away from said second end of said member to said distal end (See annotated Fig 2), said intermediate portion is disposed between said outer tube distal end and said outer tube proximal end, wherein said second end of said member is opposingly disposed from said first end of said member (See annotated Fig 2) and a septum (“valve-type member”) mounted on said distal end of said outer tube, said septum is adapted to allow the catheter to be selectively inserted into, and removed from the patient's scalp through the site and maintain a gap between the catheter having a diameter smaller than said inner diameter of said outer tube to avoid contact between said outer tube and the catheter (Para 0014, lines 5-10).
Sommerich is silent regarding a cushion adapted to be secured to the patient's scalp about the site, said cushion having a bottom surface arranged to face toward the patient's scalp, an aperture through which the catheter is to be disposed and a top surface attached to a first end of a member, wherein at least a portion of said cushion is provided with an adhesive coating that is adapted to secure said cushion to the patent's scalp; said outer tube distal end is arranged to be flexed relative to said outer tube proximal end and said intermediate portion comprises a bellows portion to accommodate such flexing; an entirety of said inner diameter of said outer tube is larger than said inner diameter of said inner tube.
Khalaj teaches a catheter port (device of Fig 1B) comprising a member (14, Fig 1B), an outer tube (100, Fig 1B), an inner tube (18, Fig 1B), and a cushion (50, Fig 1B) adapted to be secured to the patient's skin about the site, said cushion having a bottom surface (52, Fig 1B) arranged to face toward the patient's skin , an aperture (opening that receives 16, best seen in Fig 3) through which the catheter is to be disposed and a top surface attached to a first end (lower surface of member 14, Fig 1B) of a member (Para 0037), wherein at least a portion of said cushion is provided with an adhesive coating that is adapted to secure the cushion to the patient (Para 0037, lines 8-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter port disclosed by Sommerich to include a cushion with an adhesive coating on the first end or lower surface of the member as taught by Khalaj in order to help stabilize and cushion the catheter port when it is positioned on the skin (Para 0037).
The modified invention of Sommerich and Khalaj disclose all of the elements of the invention as discussed above, however, it is silent regarding said outer tube distal end is arranged to be flexed relative to said outer tube proximal end and said intermediate portion comprises a bellows portion to accommodate such flexing; an entirety of said inner diameter of said outer tube is larger than said inner diameter of said inner tube.
Bousquet teaches a catheter port (device of Fig 1) comprising an outer tube distal end (24, Fig 1) is arranged to be flexed relative to 2said outer tube proximal end (16, Fig 1) and said intermediate portion (22, Fig 1) comprises a bellows portion to accommodate such flexing (Para 0025).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the intermediate portion disclosed by Sommerich and Khalaj to include bellows as taught by Bousquet in order prevent relative movement between the catheter port and surrounding tissue thus reducing the risk of infection (Para 0007-0009).
The modified invention of Sommerich, Khalaj, and Bousquet disclose all of the elements of the invention as discussed above, however, it is silent regarding an entirety of said inner diameter of said outer tube is larger than said inner diameter of said inner tube.
Dang teaches a catheter port (6100, Fig 6A) comprising an inner tube (6130, Fig 6A), an outer tube (6120, Fig 6A), and a member (6160, Fig 6A) wherein an entirety of said inner diameter of said outer tube is larger than said inner diameter of said inner tube (See Figs 6B and 6C; Col 6, lines 50-55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify inner and outer tubes disclosed by Sommerich, Khalaj, and Bousquet to have the inner diameter of the outer tube to be larger than the inner diameter of the inner tube as taught by Dang in order to have an outer tube that can be easily coupled to devices while the inner tube minimally distends the opening in the tissue (Col 6, lines 50-55).

    PNG
    media_image1.png
    350
    437
    media_image1.png
    Greyscale

Regarding claim 6, the modified invention of Sommerich, Khalaj, Bousquet, and Dang discloses said cushion is formed of a foam material (Para 0037, lines 13-16 -Khalaj).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sommerich (US 2004/0243064) in view of Khalaj (US 2015/0182728) and further in view of Bousquet (US 2002/0019610) and further in view of Dang (US 9289200) and further in view of Carlson (US 5820600).
Regarding claim 2, the modified invention of Sommerich, Khalaj, Bousquet, and Dang discloses all of the elements of the invention as discussed above, however, is silent regarding said septum comprises a plurality of slits radiating outwardly from a common point to allow penetration of the catheter.
Carlson teaches a catheter port (2, Fig 2) comprising a septum comprising a plurality of slits radiating outwardly from a common point to allow penetration of the catheter (“crossed slits”; Col 8, lines 50-60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the septum valve disclosed by Sommerich, Khalaj, Bousquet, and Dang with a septum valve having crossed slits in order to have a septum valve that can accommodate various sized instruments while inhibiting fluid leakage (Col 1, lines 53-57).
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Sommerich (US 2004/0243064) in view of Khalaj (US 2015/0182728) and further in view of Bousquet (US 2002/0019610) and further in view of Dang (US 9289200) and further in view of Wright (US 2007/0055205).
Regarding claim 4, the modified invention of Sommerich, Khalaj, Bousquet, and Dang discloses all of the elements of the invention as discussed above, however, is silent regarding at least a portion of said cushion is impregnated with an anti-microbial substance.
Wright teaches an adhesive foam cushion (15, Fig 2) for securing a topical device (Para 0032, lines 9-13) wherein at least a portion of said cushion is impregnated with an anti-microbial substance (Para 0047, lines 1-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cushion disclosed by Sommerich, Khalaj, Bousquet, and Dang to be impregnated with an anti-microbial substance as taught by Wright in order to help reduce the risk of infection at the site of the medical device (Para 0047, lines 1-5).
Regarding claim 5, the modified invention of Sommerich, Khalaj, Bousquet, and Dang discloses all of the elements of the invention as discussed above, however, is silent regarding at least a portion of said cushion is impregnated with an antibiotic substance.
Wright teaches an adhesive foam cushion (15, Fig 2) for securing a topical device (Para 0032, lines 9-13) wherein at least a portion of said cushion is impregnated with an antibiotic substance (Para 0047, lines 1-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cushion disclosed by Sommerich, Khalaj, Bousquet, and Dang to be impregnated with an antibiotic substance as taught by Wright in order to help reduce the risk of infection at the site of the medical device (Para 0047, lines 1-5).
Claims 9, 14, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sommerich (US 2004/0243064) in view of Khalaj (US 2015/0182728) and further in view of Bousquet (US 2002/0019610).
Regarding claim 9, Sommerich discloses a catheter port (10, Fig 1) adapted to be selectively secured topically to a patient's scalp about a site at which a catheter is to be selectively inserted into, and removed from the patient's head (Para 0012;this device is capable of being secured to any percutaneous incision on the body for surgical access, which includes the head), said catheter port consisting of: an adhesive coating that is adapted to secure said catheter port to the patients scalp (Para 0017); an outer tube (12c, Fig 2) having an inner diameter, a proximal end, an intermediate portion and a distal end, said outer tube is configured to extend away from a second end of said member (See annotated Fig 2) at said proximal end and said intermediate portion is configured to extend away from said second end of said member to said distal end (See annotated Fig 2), said intermediate portion is disposed between said outer tube distal end and said outer tube proximal end (See annotated Fig 2), wherein said second end of said member is opposingly disposed from said first end of said member (See Fig 2); and a septum (“valve-type member”) mounted on said distal end of said outer tube, said septum is adapted to allow the catheter to be selectively inserted into, and removed from the patient's head through the site and maintain a gap between the catheter having a diameter smaller than said inner diameter of said outer tube to avoid contact between said outer tube and the catheter (Para 0014, lines 5-10).
Sommerich is silent regarding a cushion adapted to be secured to the patient's scalp about the site, said cushion having a bottom surface arranged to face toward the patient's scalp, an aperture through which the catheter is to be disposed and a top surface attached to a first end of a member, wherein at least a portion of said cushion is provided with an adhesive coating that is adapted to secure said cushion to the patent's scalp; said outer tube distal end is arranged to be flexed relative to said outer tube proximal end and said intermediate portion comprises a bellows portion to accommodate such flexing.
Khalaj teaches a catheter port (device of Fig 1B) comprising a member (14, Fig 1B), an outer tube (100, Fig 1B), an inner tube (18, Fig 1B), and a cushion (50, Fig 1B) adapted to be secured to the patient's skin about the site, said cushion having a bottom surface (52, Fig 1B) arranged to face toward the patient's skin , an aperture (opening that receives 16, best seen in Fig 3) through which the catheter is to be disposed and a top surface attached to a first end (lower surface of member 14, Fig 1B) of a member (Para 0037), wherein at least a portion of said cushion is provided with an adhesive coating that is adapted to secure the cushion to the patient (Para 0037, lines 8-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter port disclosed by Sommerich to include a cushion with an adhesive coating on the first end or lower surface of the member as taught by Khalaj in order to help stabilize and cushion the catheter port when it is positioned on the skin (Para 0037).
Examiner notes that the claimed language does not require that the first end of the member be the proximal-most end of the member or that the member be entirely above the skin, thus the interpretation of the member as discussed above reads on the claim limitations.
The modified invention of Sommerich and Khalaj disclose all of the elements of the invention as discussed above, however, it is silent regarding said outer tube distal end is arranged to be flexed relative to said outer tube proximal end and said intermediate portion comprises a bellows portion to accommodate such flexing; an entirety of said inner diameter of said outer tube is larger than said inner diameter of said inner tube.
Bousquet teaches a catheter port (device of Fig 1) comprising an outer tube distal end (24, Fig 1) is arranged to be flexed relative to said outer tube proximal end (16, Fig 1) and said intermediate portion (22, Fig 1) comprises a bellows portion to accommodate such flexing (Para 0025).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the intermediate portion disclosed by Sommerich and Khalaj to include bellows as taught by Bousquet in order prevent relative movement between the catheter port and surrounding tissue thus reducing the risk of infection (Para 0007-0009).

    PNG
    media_image2.png
    356
    452
    media_image2.png
    Greyscale

Regarding claim 14, the modified invention of Sommerich, Khalaj, and Bousquet discloses said cushion is formed of a foam material (Para 0037, lines 13-16 -Khalaj).
Regarding claim 17, Sommerich discloses a method of reducing exposure of a catheter from a patient's scalp about a site (“intracranial”; Para 0012, lines 1-11), said method consisting of the steps of: securing  a catheter port to the patients scalp (Para 0012, lines 15-22), said catheter port having an outer tube (12c, Fig 2) , said outer tube having a proximal end, an intermediate portion and a distal end, said outer tube is configured to extend away from a second end of said member (see annotated Fig 2) and said intermediate portion is configured to extend away from said second end of said member to said distal end (See annotated Fig 2), said intermediate portion is disposed between said outer tube distal end and said outer tube proximal end, wherein said second end of said member is opposingly disposed from said first end of said member (See annotated Fig 2); and disposing the catheter through an opening of said outer tube out of said catheter port such that exposure of the catheter from the patient's scalp about the site is reduced (Para 0012, lines 15-22; See Fig 2).
Sommerich is silent regarding securing a cushion of a catheter port to the patient's scalp such that said cushion surrounds the site through which the catheter is to be disposed, said cushion having a bottom surface, a top surface and an aperture, said bottom surface arranged to face toward the patient's scalp, said aperture disposed in said cushion and said top surface attached to a first end of a member; said outer tube distal end is arranged to be flexed relative to said outer tube proximal end and said intermediate portion comprises a bellows portion to accommodate such flexing, disposing the catheter through said aperture of said cushion, and said bottom surface of said cushion is disposed on the patient's scalp and secured to the patient's scalp via an adhesive.
Khalaj teaches a method of introducing a surgical object through a patient's skin about a site (Para 0006) comprising securing a cushion (50, Fig 1B) of a catheter port to the patient's skin such that said cushion surrounds the site through which the catheter is to be disposed (See Fig 3), said cushion having a bottom surface (52, Fig 1B), a top surface (54, Fig 1B) and an aperture  (opening that receives 16, best seen in Fig 3), said bottom surface arranged to face toward the patient's skin, said aperture disposed in said cushion and said top surface attached to a first end of a member (lower surface of member 14, Fig 1B) (Para 0037), disposing the catheter through said aperture of said cushion (See Fig 5; Para 0043), and said bottom surface of said cushion is disposed on the patient's skin and secured to the patient's skin via an adhesive (Para 0037, lines 8-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter port and method disclosed by Sommerich to include a cushion with an adhesive coating on the first end or lower surface of the member and securing said cushion to the patients skin as taught by Khalaj in order to help stabilize and cushion the catheter port when it is positioned on the skin (Para 0037).
Examiner notes that the claimed language does not require that the first end of the member be the proximal-most end of the member or that the member be entirely above the skin, thus the interpretation of the member as discussed above reads on the claim limitations.
The modified invention of Sommerich and Khalaj disclose all of the elements of the invention as discussed above, however, it is silent regarding said outer tube distal end is arranged to be flexed relative to said outer tube proximal end and said intermediate portion comprises a bellows portion to accommodate such flexing.
Bousquet teaches a catheter port (device of Fig 1) comprising an outer tube distal end (24, Fig 1) is arranged to be flexed relative to said outer tube proximal end (16, Fig 1) and said intermediate portion (22, Fig 1) comprises a bellows portion to accommodate such flexing (Para 0025).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the intermediate portion disclosed by Sommerich and Khalaj to include bellows as taught by Bousquet in order prevent relative movement between the catheter port and surrounding tissue thus reducing the risk of infection (Para 0007-0009).

    PNG
    media_image3.png
    356
    452
    media_image3.png
    Greyscale

Regarding claim 19, the modified invention of Sommerich, Khalaj, and Bousquet discloses said cushion is formed of a foam material (Para 0037, lines 13-16 -Khalaj).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sommerich (US 2004/0243064) in view of Khalaj (US 2015/0182728) and further in view of Bousquet (US 2002/0019610) and further in view of Carlson (US 5820600).
Regarding claim 10, the modified invention of Sommerich, Khalaj, and Bousquet discloses all of the elements of the invention as discussed above, however, is silent regarding said septum comprises a plurality of slits radiating outwardly from a common point to allow penetration of the catheter.
Carlson teaches a catheter port (2, Fig 2) comprising a septum comprising a plurality of slits radiating outwardly from a common point to allow penetration of the catheter (“crossed slits”; Col 8, lines 50-60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the septum valve disclosed by Sommerich, Khalaj, and Bousquet with a septum valve having crossed slits in order to have a septum valve that can accommodate various sized instruments while inhibiting fluid leakage (Col 1, lines 53-57).
Claims 12, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sommerich (US 2004/0243064) in view of Khalaj (US 2015/0182728) and further in view of Bousquet (US 2002/0019610) and further in view of Wright (US 2007/0055205).
Regarding claim 12, the modified invention of Sommerich, Khalaj, and Bousquet discloses all of the elements of the invention as discussed above, however, is silent regarding at least a portion of said cushion is impregnated with an anti-microbial substance.
Wright teaches an adhesive foam cushion (15, Fig 2) for securing a topical device (Para 0032, lines 9-13) wherein at least a portion of said cushion is impregnated with an anti-microbial substance (Para 0047, lines 1-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cushion disclosed by Sommerich, Khalaj, and Bousquet to be impregnated with an anti-microbial substance as taught by Wright in order to help reduce the risk of infection at the site of the medical device (Para 0047, lines 1-5).
Regarding claim 13, the modified invention of Sommerich, Khalaj, and Bousquet discloses all of the elements of the invention as discussed above, however, is silent regarding at least a portion of said cushion is impregnated with an antibiotic substance.
Wright teaches an adhesive foam cushion (15, Fig 2) for securing a topical device (Para 0032, lines 9-13) wherein at least a portion of said cushion is impregnated with an antibiotic substance (Para 0047, lines 1-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cushion disclosed by Sommerich, Khalaj, and Bousquet to be impregnated with an antibiotic substance as taught by Wright in order to help reduce the risk of infection at the site of the medical device (Para 0047, lines 1-5).
Regarding claim 18, the modified invention of Sommerich, Khalaj, and Bousquet discloses all of the elements of the invention as discussed above, however, is silent regarding applying at least one of an antibiotic substance and an anti-microbial substance between 7a portion of said cushion and the patient's scalp to provide a sterile field about the site.
Wright teaches an adhesive foam cushion (15, Fig 2) for securing a topical device (Para 0032, lines 9-13) wherein at least a portion of said cushion is impregnated with an anti-microbial substance which acts between said bottom surface of said cushion and the patient's skin to provide a sterile field about the site (Para 0047, lines 1-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cushion disclosed by Sommerich, Khalaj, and Bousquet to be impregnated with an anti-microbial substance as taught by Wright in order to help reduce the risk of infection at the site of the medical device (Para 0047, lines 1-5).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTARIUS S DANIEL whose telephone number is (571)272-8074. The examiner can normally be reached M-F 7:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTARIUS S DANIEL/Examiner, Art Unit 3783                      

/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783